DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Kitatsume (JP 2009-230953, with attached machine translation) teaches an organic electroluminescent display including a hole transport layer (16) which may comprise an inorganic material such as Cu2O, Ag2O (fig.1, par.0020, and par.0043).
Yabunouchi (US Patent 8,703,304) teaches an organic electroluminescence device comprising an aromatic amine derivative (abstract).
Yabunouchi (KR 10-2011-011647 with citations from the English equivalent US 2010/0001636) teaches an organic electroluminescence device comprising an aromatic amine derivative (abstract).
Park et al. (KR 10-2014-0082551, with attached machine translation) teach an organic light emitting display device comprising a first electrode (102) and a second electrode (104). The first electrode (102) may include a metal layer and a transparent layer of ITO (indium tin oxide), and the second electrode (104) may be a single-layer or multi-layer, and may comprise metals such as Ag, Mg, Yb, Li, or Ca (see the fourth, sixth, and seventh paragraphs under “Detailed Contents for Carrying out the Invention).
However, the references above fail to teach the light emitting diode displays in claims 1 and 12 of the instant application.
Therefore, claims 1-14 and 17-20 are allowed.
Claims 15 and 16 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.